Dismissed and Opinion filed December 18, 2003








Dismissed and Opinion filed December 18, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00464-CV
____________
 
INTERSTATE INVESTMENT CORPORATION, Appellant
 
V.
 
PASADENA INDEPENDENT SCHOOL DISTRICT,
ET AL., and JOSEPH RAY EDWARDS and JANET EDWARDS, Appellees
 

 
On Appeal from the 270th District
Court
Harris County, Texas
Trial Court Cause No.
99-18042
 

 
M E M O R A N D U M  
O P I N I O N
This is an attempted appeal from a judgment, signed January
8, 2003.  No motion for new trial was
filed.  Appellant=s notice of appeal was filed April 7,
2003.
On November 12, 2003, appellees,
Joseph Ray Edwards and Janet Edwards, filed a motion to dismiss, claiming the
notice of appeal was not timely filed. 
Appellant filed no response to the motion to dismiss.  




The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See
Tex. R. App. P. 26.1.  Appellant=s notice of appeal was not filed
timely. A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time
allowed by rule 26.1, but within the fifteen-day grace period provided by Rule
26.3 for filing a motion for extension of time. 
See Verburgt v. Dorner,
959 S.W.2d 615, 617-18 9 (1997) (construing the predecessor to Rule 26).  However, the appellant must offer a
reasonable explanation for failing to file the notice of appeal in a timely
manner.  See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959
S.W.2d at 617-18.  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 18, 2003.
Panel consists of Justices Yates,
Hudson, and Fowler.